Citation Nr: 1137083	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an eye disability.  

2.  Entitlement to service connection for a bilateral eye disability, to include as secondary to the Veteran's service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from May 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in June 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of service connection for bilateral hearing loss, tinnitus and posttraumatic stress disorder, and the issue for an increased rating for Bell's palsy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision in September 1997, the RO denied reopening service connection for a bilateral eye disability; after the Veteran was notified of the adverse determination and his appellate rights, he did not appeal the denial of the claim and the decision became final.

2.  The additional evidence presented since the decision in September 1997 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The decision in September 1997 by the RO, denying service connection for a bilateral eye disability, became final.  38 U.S.C.A. § 7105(c) (West 2002).  

2. The additional evidence presented since the rating decision by the RO in September 1997, denying service connection for a bilateral eye disability, is new and material, and the claim of service connection for a bilateral eye disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  


Reopening Service Connection for a Bilateral Eye Disability

A review of the record shows that a claim to reopen service connection for an eye disability was denied in September 1997.  The Veteran was informed of that decision in September 1997 notification letter.  The Veteran did not file a notice of disagreement regarding the September 1997 decision within one year from the date of the notification of the decision to appeal the denial of the claim.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO denied reopening service connection for an eye disability in the prior final September 1997 decision, finding that no new and material evidence had been submitted.  The Veteran had been previously denied service connection in an April 1977 Board decision due to a lack of nexus between an eye disability and service.  The Veteran submitted a claim to reopen in July 2009 and the RO denied reopening the claim in January 2010.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (206); Bingham v. Principi, 18 Vet. App. 470 (2004).

Since the prior final rating decision in June 2007, VA has received additional evidence, including assertions relating the Veteran's current eye complaints to his diagnosis of Bell's palsy.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  The evidence includes a July 2009 claim and June 2011 testimony indicating the Veteran's vision problems are related to the nerve paralysis of Bell's palsy.  

The Veteran is competent to describe symptoms of pain and observable symptomatology, and his assertions that his current eye disability, is secondary to the service-connected Bell's palsy raise a reasonable possibility of substantiating the claim.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence, to include the Veteran's statements, is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a bilateral eye disability.  


ORDER

New and material evidence having been received, service connection for a bilateral eye disability is reopened and to that extent the appeal is granted.


REMAND

The Board finds that further examination is necessary before a decision on the merits may be made.  The Veteran asserts that he has a current eye disability causally related to his service or causally related to his service-connected Bell 's palsy.  The November 2009 VA examination indicated that the Veteran experiences dry eyes and blurred vision due to his Bell's palsy.  The diagnoses associated with Bell's palsy were dry eye syndrome, bilateral keratitis and status post cataract removal.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case. 

Under the duty to assist, a VA examination is necessary to determine the nature and etiology of the eye disability to include whether the eye disability is secondary to the service-connected Bell's palsy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ensure VCAA notice on the claim of service connection for an eye disability secondary to the service-connected Bell's palsy.

2. Afford the Veteran a VA examination to ascertain the nature and etiology of any current eye disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current diagnosed disabilities related to the eyes and clearly address the following:

a.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current eye disability had its onset during service or is causally or etiologically related to service.  

b.)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has an eye disability which s proximately due to or the result of the service-connected Bell's palsy on the right side, or whether the service-connected Bell's palsy on the right side aggravated the eye disability.  The examiner should identify the baseline level of severity of the eye disability, prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the eye disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

A rationale must be provided for any opinion offered.  The examiner should be informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression, as opposed to a temporary flare-up of symptoms.

If however after a review of the record, an opinion on causation is not possible without resorting to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several potential etiologies, when one is not more likely than any other etiology to cause any current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


